DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 7 of U.S. Patent No. 11,021,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the patented claims in the amount of nitrogen.  However, it would have been obvious to one of ordinary skill in the art to have a specific amount of nitrogen in the gas in order to grow a uniform nitride microcrystal and amorphous.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Arena (2013/0234157).
The Arena reference teaches a composite of semiconductor nitride on a foreign substrate, note entire reference.  There is a bulk single crystal substrate, which is not a nitride.  Onto the substrate, a plurality of microcrystals of the nitride are deposited, note figure 1b.  Then an amorphous nitride is then deposited onto and over the microcrystals, note figure 1b number 118 and para 0029 and 0030.
In regards to claim 2, upper surface is flat, note figures 1b and c.
In regards to claim 4, the reference teaches growing gallium nitride.
In regards to claim 7, the reference teaches using sapphire substrate, note para 0030.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena (2013/0234157).
The Arena reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the surface roughness of the top surface.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum, operable surface roughness of the top layer in the Arena reference in order to allow for further deposition onto the top surface with little defects.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena (2013/0234157).
The Arena reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the interval between the microcrystals.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum, operable interval of the crystals in the Arena reference in order to have a uniform nucleation layer.
Claim 6	 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena (2013/0234157).
The Arena reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the thickness of the layer.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum, . .
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena (2013/0234157).
The Arena reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the orientation.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum, operable  orientation of the orientation of the crystals and substrate in the Arena reference in order to grow the desired orientation of further crystals in later steps.
	Examiner’s Remarks
The Yagi and US 5,122,845 references are merely cited to show the state of nitride growth art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714